Title: To George Washington from Benjamin Lincoln, 18 July 1789
From: Lincoln, Benjamin
To: Washington, George



Boston July 18th 1789

I consider, my dear General, that not only the happiness of the people under the new government but that the very existance of it depends in a great measure upon the characters

and abilities of those who may be employed in the judiciary and executive branches of government. Under this government I hope yet to live and to leave in its arms a large and an extensive family I cannot therefore be an inattentive spectator while the important business of organization is before your Excellency nor be silent where there is but a possibility of my doing the least good As your Excellency cannot be personally acquainted with all who ought to come forward and aid in the administration but must rely, in some degree, on the information of Gentlemen in the different States for the character of those who may be commissioned to fill the several departments which may be erected in perfecting the general system I therefore beg leave to mention to your Excellency that the common voice of the people here points out Mr Lowell as a Gentleman well qualified to fill one of the seats upon the bench of the supream court. The purity of his mind, the strength and promptitude of his judgement, and his knowledge of the law united with his having held a similar office under the old confederation have directed their views to this gentleman.
I am very apprehensive that he has not by any way communicated his wishes to your Excellency. If he has not the omission must originate in the extreem delicacy of the measure It is an office which to fill with honour and dignity requires an honest heart, a clear head, and a perfect knowledge of law in its extencive relations the truth of which he so fully realises that he is restrained from making a tender of his services as it would evince his belief that he enjoys the great and necessary quallifications to fill the office—To this a gentleman of Mr Lowells nice feelings would be brought with great reluctance.
I hope the above hints will be acceptable—If they do good my intentions will be perfectly answered—If they do not my apology for making them is the rectitude of my intentions. I have the honour of being with the highest esteem My dear General your Excellen⟨cy’s⟩ most obedient and humble servant

B. Lincoln

